Citation Nr: 0624305	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to a compensable rating from December 30, 
1999, to November 8, 2005, and a rating in excess of 10 
percent, effective December 9, 2005, for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2000, October 
2001, and September 2002 by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  July 2001 and April 2003 audio examinations show the 
veteran's service-connected bilateral hearing loss is 
productive of not worse than Level III hearing acuity in the 
right ear, and level II hearing acuity in the left ear; 
November 2005 audio examination shows Level III hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear.  

3.  The veteran's hemorrhoids are not large or thrombotic, or 
irreducible, and there is no evidence of excessive redundant 
tissue.  

4.  The veteran's post-traumatic stress disorder is not 
manifested by impaired communication, impaired thought 
processes, impaired judgment, delusions, hallucinations, 
panic attacks, suicidal ideation, homicidal thoughts, or 
inappropriate behavior.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a compensable rating prior to November 
9, 2005, and a rating in excess of 10 percent from November 
9, 2005, forward, for bilateral sensorineural hearing loss, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2005).

4.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for claims for 
higher ratings.  The claims were subsequently readjudicated 
with no taint from prior adjudications.  Because increased 
ratings have been denied, any questions as to the effective 
dates are moot, and there can be no failure-to-notify 


prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing multiple VA compensation examinations, and 
providing hearings.  Additionally, all development requests 
in the July 2004 Board remand were fulfilled.

Tinnitus
The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).




Bilateral hearing loss
The veteran is service connected for bilateral hearing loss 
and has a 0 percent rating from December 30, 1999, the date 
of claim, until November 8, 2005.  He has a 10 percent rating 
from November 9, 2005, onward.  The veteran claims he is 
entitled to increased ratings.  

At his July 2001 VA audiological examination, the veteran 
exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
65
60
60
LEFT
25
35
60
60
60

The average puretone thresholds were 59 db (right) and 54 db 
(left).  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 88 percent in 
the left ear.  April 2002 audiological records report no 
significant change since this examination.  

Another VA audiological examination was conducted in April 
2003, where the veteran exhibited puretone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
65
65
LEFT
35
50
60
60
60

The average puretone thresholds were 61 db (right) and 58 db 
(left).  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 98 percent in 
the left ear.

The most recent VA audiological examination was conducted in 
November 2005, where the veteran exhibited puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
70
65
60
LEFT
40
55
65
60
60

The average puretone thresholds were 65 db (right) and 60 db 
(left).  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 76 percent in 
the left ear.

38 C.F.R. § 4.85 provides tables with which to determine the 
proper rating percentage for a veteran's hearing loss.  Table 
VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment based upon a combination 
of the percent of speech discrimination and the pure tone 
threshold average.  Table VII then provides a rating 
percentage based on the two designations.  

The veteran's October 2001 and April 2003 audiogram results 
mandate the designations of III or II (right) and II (left) 
ear under Table VI.  The corresponding ratings under Table 
VII are 0 percent.  

The veteran's November 2005 results mandate the designation 
of III for the right ear and IV for the left ear under Table 
VI.  Under Table VII, these results mandate a 10 percent 
rating.  

Application of these tables is mechanical; there is no 
discretion.  Consequently, the evidence does not support a 
compensable rating prior to November 9, 2005, or a rating in 
excess of 10 percent from November 9, 2005 forward.  

Hemorrhoids
The veteran was granted service connection for hemorrhoids by 
a July 2001 Board decision.  The veteran was subsequently 
given a noncompensable rating for hemorrhoids under DC 7336.  
Diagnostic Code 7336 provides a 10 percent rating for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent occurrences.  

An October 2001 VA examination reported the veteran presented 
a history of occasional bleeding.  The examiner noted no anal 
or rectal abnormalities other than hemorrhoidal tags.  

An April 2003 examination record reported the veteran's 
history of mild bleeding and associated itching one to two 
times a month, good sphincter control, and a negative history 
of fecal leakage, involuntary bowel movements or pad wearing.  
The examiner reported the veteran's rectum and anus were 
normal with no signs of fissures or anemia.  Additionally, 
although there were some external hemorrhoids, they were 
nontender and nonthrombosed. 

A November 2005 VA examination reported the veteran's history 
of hemorrhoidal flare-ups at least once a week, with frequent 
bleeding, burning, and pain.  The veteran also presented a 
history of mild fecal leakage and occasional fecal 
incontinence, although he did not wear pads.  The examiner 
reported findings of small, not flared, internal hemorrhoids, 
and small external hemorrhoids with moderate-sized skin tags, 
with no evidence of an active flare-up, thrombosis, fissures, 
or bleeding.  Additionally, the examiner found no signs of 
anal leakage or fecal incontinence.  

The evidence of record reports no history or evidence of 
large, thrombotic, or irreducible hemorrhoids or excessive 
redundant tissue.  Consequently, a compensable rating is not 
warranted under DC 7336.

Post-traumatic Stress Disorder
The veteran is currently rated at 30 percent for post-
traumatic stress disorder (PTSD).  Under the rating criteria 
for mental disorders, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran has endorsed symptoms such as:  low thresholds to 
anger and irritability, intrusive memories, nightmares, 
anxiety, physiological overarousal, avoidance, social 
isolation, hypervigilance, impaired short-term memory, 
numbing, and sleep disturbances.  Records indicate a negative 
history of hallucinations or suicidal or homicidal ideation.  
A November 2005 VA examination record reported the veteran 
was logical and coherent, with good social skills, excellent 
concentration, clear sensorium, a spontaneous affect, and 
good reasoning.  The veteran presented a long history of 
stable and responsible employment and reported that he is a 
good worker.  

A November 2005 examiner found that the "alleged PTSD 
symptoms have had a negative effect on [the veteran] 
personally and a possible mild negative effect socially."  
The veteran was assessed with mild PTSD (as likely as not), 
with a global assessment of functioning (GAF) score of 65.  
GAF scores between 61 and 70 correspond to a finding of 
"some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupation, or school function, 
but generally functioning pretty well with some meaningful 
interpersonal relationships."  The examiner additionally 
noted there was "no apparent significant functional 
disability with occupational functioning."  

In sum, the evidence indicates negative findings as to 
impaired communication, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, 
hallucinations, or suicidal or homicidal ideation.  
Additionally, there are no reports of panic attacks, 
delusions, inappropriate behavior, or ritualistic behavior.  
The records reveal findings that the veteran was alert and 
oriented to all spheres, and that his symptoms are mild.  
Consequently, the evidence of record does not meet or more 
nearly approximate the criteria for a rating in excess of 30 
percent.  See 38 C.F.R. § 4.7 (2005).  


ORDER

A rating in excess of 10 percent for tinnitus is denied.  


A compensable rating from December 30, 1999 to November 8, 
2005, and a rating in excess of 10 percent effective December 
9, 2005 for bilateral hearing loss are denied.

A compensable rating for hemorrhoids is denied.  

A rating in excess of 30 percent for post-traumatic stress 
disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


